DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/7/2016, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al (U.S. 2020/0269585 A1).
Izawa et al. teach:
Regarding independent Claim 1, an inkjet printer (Title), comprising: 
a transport unit (1, 11) configured to transport a recording medium in a transport direction (§§0056-0058 and Figs. 1-2); 
a first head (21) having a nozzle row including a plurality of nozzles aligned in a direction intersecting the transport direction, the first head being configured to discharge a first ink in droplets from the nozzle row onto the recording medium (§§0058-0059 and Figs. 1-2), 
a second head (21) disposed downstream of the first head in the transport direction and having a nozzle row including a plurality of nozzles aligned in the direction intersecting the transport direction, the second head being configured to discharge a second ink in droplets from the nozzle row onto the recording medium (§§0058-0059 and Figs. 1-2), 
a first suction unit (41) disposed between the first head and the second head in the transport direction, the first suction unit being configured to suction ink mist generated when the first ink is discharged from the first head (§0082 and Figs. 1-2 and 4-5), 
a second suction unit (41) disposed downstream of the second head in the transport direction, the second suction unit being configured to suction ink mist generated when the second ink is discharged from the second head (§0082 and Figs. 1-2 and 4-5), 
a suction device (40) coupled to the first suction unit and the second suction unit, the suction device being configured to generate an airflow for suctioning the ink mist at the first suction unit and the second suction unit (§0224), 
a first adjustment unit (“air adjusting part”) disposed either one of on a first path being a path of an airflow flowing from the first suction unit to the suction device, and at the suction device, the first adjustment unit being configured to adjust a flow rate of an airflow passing through the first suction unit 
a second adjustment unit (“air adjusting part”) disposed either one of on a second path being a path of an airflow flowing from the second suction unit to the suction device, and at the suction device, the second adjustment unit being configured to adjust a flow rate of an airflow passing through the second suction unit per unit time (§0224).
Regarding Claim 2, a control unit (7) configured to control the first adjustment unit and the second adjustment unit (§0056 and Figs. 1, 2); and 
a storage unit configured to store a first setting value (“the reference value of air volume”, “each of the four air flow meters”) for adjusting the first adjustment unit (§§0211-0213, 224) and 
a second setting value for adjusting the second adjustment unit (“the reference value of air volume”, “each of the four air flow meters”), wherein the control unit is configured to control the first adjustment unit based on the first setting value, and is configured to control the second adjustment unit based on the second setting value (§§0211-0213, 224).
Allowable Subject Matter
Claims 6-9 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 6-9 is the inclusion of the limitations of printing method, using an inkjet printer, the inkjet printer including a storage unit configured to store a first setting value for adjusting the first adjustment unit and a second setting value for adjusting the second adjustment unit, and a table indicating a correspondence between ink information including ink information of the first ink and ink information of the second ink, and the flow rate or setting values which includes the first setting value and the second setting value, the printing method including a setting value determination step for determining the first setting value and the second setting value with reference to the table; and a flow rate adjustment step for adjusting the first adjustment unit based on the first setting value, and adjusting the second adjustment unit based on the second setting value. It is these limitations found in the claims, 
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 3-5 is the inclusion of the limitations of an inkjet printer including wherein the storage unit stores a table indicating a correspondence between the ink information including ink information of the first ink and ink information of the second ink, and the flow rate or setting values which includes the first setting value and the second setting value, and the control unit is configured to cause the storage unit to store the first setting value and the second setting value, based on the ink information input from the input unit, and the table. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arimizu et al. (U.S. 2014/0313259 A1) teach a liquid ejecting head provided with a suction port capable of avoiding the return of mists, which have once sucked through a suction port, to the suction port. In view of this, the inner diameter L of a suction tube for allowing liquid mists taken in through the suction port to pass is designed such that a meniscus is formed before a liquid droplet adhering to the inside of the suction tube grows enough to move toward the suction port.
Arimizu et al. (U.S. 2017/0341399 A1) teach a plurality of ejection heads for ejecting liquid and a plurality of mist collection units configured to collect mist generated by the ejection heads that are disposed along a medium conveyance direction.
Masuda et al. (U.S. 2013/0229458 A1) teach a suction container in which a first suction port, a 
Masuda et al. (U.S. 2020/0307221 A1) teach a control unit, wherein when printing is performed, the control unit adjusts, in accordance with a transport speed of the base material, at least one of a gap A, a gap B, and a suction air volume of the mist retrieving section such that a direction of an airflow passing through a gap between the base material and the ultraviolet irradiator is opposite the transport direction of the base material.
Takahashi (U.S. 2020/0122468 A1) teaches a hardware processor that performs control to drive the plurality of the suction fans simultaneously to suck the ink mist.
Shimomura et al. (U.S. 2020/0307284 A1) teach a flow adjuster configured to adjust strength of an air flow in an under-head space which is a space between the inkjet head and the conveyer; and a controller configured to control the flow adjuster such that the smaller a satellite droplet generated from the ink ejected by the inkjet head is, the stronger the air flow in the under-head space is.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853        




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853